DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 8, 10, 11, 13-15, 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Gascon et al (US 2013/0324592, December 2013) and in further view of Lee et al (PNAS, 2013, vol.110, no.39: 15710-15715, of record), Worm-2008 (WO 2008/132234, November 2008, of record) and Worm-2009 (WO 2009/068033, June 2009, of record).
Rodriguez Gascon et al teach nanoparticles comprising arsenic and ammonium salts for delivery of antisense oligonucleotides (see Abstract, paragraphs [0062, 0086]).
Rodriguez Gascon et al do not teach targeting beta-catenin or androgen receptor, or antisense oligonucleotides of SEQ ID NOs: 5 and 6.
Lee et al teach that treatment of prostate cancer is more efficient if inhibiting both beta-
catenin and androgen receptor (see Abstract).
Worm-2008 teach antisense oligonucleotide targeting beta-catenin (see Abstract) of
SEQ ID NO: 58 (see Table 1 on page 13), identical to instant SEQ ID NO: 5.
Worm-2009 teach antisense oligonucleotide targeting androgen receptor (see Abstract)
of SEQ ID NO: 10 (see Table 1 on page 44), identical to instant SEQ ID NO: 6.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat prostate cancer using oligonucleotides taught by
Worm-2008 and Worm-2009 delivered by nanoparticle as taught by Rodriguez Gascon et al. One of the ordinary skill in the art would be motivated to do so, because Lee et al teach
that targeting both beta-catenin and androgen receptor is more effective treatment for
prostate cancer, providing motivation to deliver two different antisense oligonucleotides such
as ones taught by Worm-2008 and Worm-2009 and further improve the delivery of the nucleic
acids with the use of nanoparticle as taught by Rodriguez Gascon et al.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635